DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 9-12 and 20 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by (US 2016/0236790 A1)
	Regarding claim 1, Knapp teaches a power system of an aircraft (see 500 fig.5 para 0049, 0135), the power system comprising: a hybrid energy storage system comprising at least two energy storage subsystems each having a different power-energy density (see 513, 510, 511  para 0080, 0148-0155 fig.5) also see fig.8 para 0216-0223 and fig.7 para 0205-0209); one or more electric motors operably coupled to the hybrid energy storage system and to an aircraft engine (see 522 fig.5 para 0100, 0103, 0148,  0155-0166); and a means for controlling one or more electric power flows of the hybrid energy storage system to/from the one or more electric motors based on a modeled electric power demand associated (see 1134 para 0340-0344) with an engine load of one or more spools of the aircraft engine (see 1134 para  0340-0344, 0205-0209).
	Regarding claim 10, Knapp teaches method comprising: determining, by a controller (1134, and para 0207-0210, 0340), an engine load of one or more spools of an aircraft engine (see Para 0340-0344, 0205-0209); determining, by the controller, a modeled electric power demand based on the engine load (see 1134 para 0340 Para 0340-0344); and configuring one or more electric power flows of a hybrid energy storage system based on the modeled electric power demand (see 1134 para 0340 Para 0340-0344), wherein the hybrid energy storage system comprises at least two energy storage subsystems each having a different power-energy density (see 513, 510, 511  para 0080, 0148-0155 fig.5) also see fig.8 para 0216-0223 and fig.7 para 0205-0209).
	Regarding claim 18, Knapp teaches a system for an aircraft, the system comprising: a gas turbine engine comprising at least one shaft (see Para 0340-0344, 0205-0209); a hybrid energy storage system comprising a super/ultra-capacitor  (see para 0571)  and a battery system (see 513, 510, 511  para 0080, 0148-0155 fig.5) also see fig.8 para 0216-0223 and fig.7 para 0205-0209 one or more electric motors operably coupled to the hybrid energy storage system and to the at least one shaft (see Para 0340-0344, 0201-0209, 0241) ; and a means for controlling one or more electric power flows of the hybrid energy storage system to/from the one or more electric motors based on a modeled electric power demand associated (see 1134 para 0340-0344). with an engine load of the gas turbine engine (see 1134 para 0340-0344, 0205-0209).
	Regarding claim 2, Knapp teaches invention set forth above, Knapp further teaches wherein the means for controlling the one or more electric power flows of the hybrid energy storage system comprises a power management controller operable to detect one or more conditions of the at least two energy storage subsystems (see POCS para  0201-0203, 0252-0256) and configure the one or more electric power flows between the hybrid energy storage system and the one or more electric motors (see POCS para  0265-0270).
	Regarding claim 3, Knapp teaches invention set forth above, Knapp further teaches wherein the power management controller is operable to configure at least one of the one or more electric power flows from a first energy storage subsystem of the at least two energy storage subsystems to charge a second energy storage subsystem of the at least two energy storage subsystems (see 513, 510, 511  para 0080, 0148-0155 fig.5) also see fig.8 para 0216-0223 and fig.7 para 0205-0209.
	Regarding claim 9, Knapp teaches invention set forth above, Knapp further teaches wherein the power management controller is operable to predictively switch to source power from the hybrid energy storage system instead of the aircraft engine when the one or more electric motors are being operated (see POCS para 00236-0238) “enable a staged transition”
	Regarding claim 11, Knapp teaches invention set forth above, Knapp further teaches further comprising: detecting one or more conditions of the at least two energy storage subsystems (see POCS para 0201-0203, 0252-0256); and configuring the one or more electric power flows between the hybrid energy storage system and one or more electric motors based on the one or more conditions of the at least two energy storage subsystems (see POCS para 0265-0270).
	Regarding claim 12, Knapp teaches invention set forth above, Knapp further teaches further comprising: configuring at least one of the one or more electric power flows from a first energy storage subsystem of the at least two energy storage subsystems to charge a second energy storage subsystem of the at least two energy storage subsystems (see 513, 510, 511 para 0080, 0148-0155 fig.5) also see fig.8 para 0216-0223 and fig.7 para 0205-0209.
	 
	Regarding claim 19, Knapp teaches invention set forth above, Knapp further teaches wherein the means for controlling the one or more electric power flows of the hybrid energy storage system comprises a power management controller operable to detect one or more conditions (see POCS para  0201-0203, 0252-0256  of the super/ultra- capacitor  (see para 0571) ,  and the battery system and configure the one or more electric power flows from the hybrid energy storage system to the one or more electric motors based on the one or more conditions and the engine load of the at least one shaft. (see POCS para 0265-0270).
	Regarding claim 20, Knapp teaches invention set forth above, Knapp further teaches wherein the power management controller is operable to predictively switch to source power from the hybrid energy storage system instead of the gas turbine engine when the one or more electric motors are being operated (see POCS para 00236-0238) “enable a staged transition”.

Allowable Subject Matter
Claim 4-8 and 13-17  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Regarding claim 4, Knapp teaches invention set forth above, Knapp further teaches wherein the first energy storage subsystem comprises a battery system and the second energy storage subsystem (see 513, 510, 511 para 0080, 0148-0155 fig.5) also see fig.8 para 0216-0223 and fig.7 para 0205-0209 comprises a super/ultra-capacitor (see para 0571).
	Knapp doesn’t expressly teach and further comprising a bidirectional converter operably coupled to the super/ultra-capacitor and power conditioning electronics operably coupled to the one or more electric motors.
	Hence claim 4 will be deemed allowable if written in independent form. 
	Claims 5-8 depend on claim 4, hence claims 5-8 will also be deemed allowable if written in independent form. 
Regarding claim 13, Knapp teaches invention set forth above, Knapp further teaches wherein the first energy storage subsystem comprises a battery system and the second energy storage subsystem (see 513, 510, 511 para 0080, 0148-0155 fig.5) also see fig.8 para 0216-0223 and fig.7 para 0205-0209 comprises a super/ultra-capacitor (see para 0571).
	Knapp doesn’t expressly teach further comprising: configuring at least one of the one or more electric power flows from the super/ultra-capacitor through a bidirectional converter and power conditioning electronics to power the one or more electric motors.
	Hence claim 13 will be deemed allowable if written in independent form. 
	Claims 14-17 depend on claim 13, hence claims 14-17 will also be deemed allowable if written in independent form. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aqeel H Bukhari whose telephone number is (571)272-4382. The examiner can normally be reached M-F (9am to 5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/AQEEL H BUKHARI/Examiner, Art Unit 2836